DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claim is claiming a catalyst composition comprising three specific metallocene complexes.  Neither the applicants nor the Examiner is able to identify the disclosure in the Specification which anticipates the specified three component metallocene catalyst composition of the instant claims.  This is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of term “may be” introduces uncertainty to the claims and should be avoided.  The following amendments are proposed for Claim 1: (i) line 10, replace “may be” with --are optionally--; and  (ii) line 19, replace “may be” with --are--.
In claim 8, line 2, the term “further” should inserted in the front of “comprises” to properly claim the catalyst composition comprising three metallocene complexes.
Allowable Subject Matter
The subject matter of the instant claims are novel and nonobvious over the cited prior art.   
Yang et al. (US 2011/0257348) discloses an ethylene copolymer composition with reversed comonomer distribution in the polymer chain.  Yang’s Examples 5 and 6 demonstrate the preparation of ethylene/hexene copolymer compositions in the presence a catalyst composition comprising dual metallocenes and alumoxane cocatalyst. While Yang does not expressly disclose comonomer participating tendency, ƺ, Yang’s Figure 17 shows SCB/1000 carbon increase as molecular weight increase Applicant’s Remarks filed June 17, 2019 in the parent application SN 15/568,662 have confirmed that Yang’s Example 6 has ƺ of 1.33.  Yang’s Example 5 has a slope of SCB/1000 carbon vs LogM substantially similar to that of Example 6, one would have expected ƺ of Yang’s Example 5 to be slightly smaller than that of Example 6 and also in the claimed range.  
Lester et al. (US 9,540,460) demonstrates the preparation of ethylene /hexene copolymer in the presence of the metallocene catalyst complex, bis(n-propyl-cyclopentadienyl)hafnium dimethyl (HfP) in Examples 1E to 9A listed in Table 1, Lester’s HfP is identical to HfP disclosed in Table 3 of instant Specification.  According to the data listed in Table 3 of the Specification, HfP of Examples 31 and 32 has ƺ of 1.172 for ethylene and hexene-1 copolymerization process, therefore, Lester’s Examples 1E to 9A meet the limitation of the instant claims.
However, none of the cited prior art teach or reasonably suggest the catalyst composition comprising the two specific metallocene complexes of the instant claim 1; therefore, the subject matter of the instant claims are deemed to be novel and nonobvious over the cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765